Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Digestive Disease Centers
(CCN: 29-C0001018),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-09-69
Decision No. CR2216
Date: August 13, 2010
DECISION

I grant summary judgment in favor of the Centers for Medicare and Medicaid Services
(CMS) and against Petitioner, Digestive Disease Centers. In doing so, I sustain CMS’s
determination to impose the remedy of terminating Petitioner’s Medicare agreement
effective September 26, 2008. Summary judgment is appropriate as no genuine issues of
material fact are in dispute, and the controlling issues may be resolved as a matter of law.

I. Background

Petitioner is an ambulatory surgical center (ASC) located in Las Vegas, Nevada. On
April 22, 2008, the Bureau of Health Care Quality and Compliance, Nevada Department
of Health and Human Services (state survey agency) surveyed Petitioner’s center to
determine Petitioner’s compliance with Medicare conditions for coverage for an ASC.
The survey results found Petitioner not to be in compliance with several conditions for
coverage.' By letter dated June 2, 2008, the state survey agency notified Petitioner (CMS
Exhibit (Ex.) 3) and provided Petitioner with a copy of the Statement of Deficiencies.

' The conditions required for coverage which Petitioner was alleged to not be in
compliance with during the April survey, and which Petitioner challenges in this appeal
include: 42 C.F.R. § 416.41 (Governing body and management); 42 C.F.R. § 416.43
(Evaluation of quality); 42 C.F.R. § 416.44 (Environment); and 42 C.F.R. § 416.45
(Medical staff). CMS Exhibit (Ex.) 3; CMS Ex. 1.
2

CMS Ex. 1. The letter advised Petitioner that if it remained out of compliance with any
Medicare condition for coverage, the state survey agency would recommend that CMS
terminate Petitioner’s participation in Medicare. The letter also provided Petitioner with
the opportunity to submit a credible allegation of compliance, which could be verified
through a resurvey of Petitioner’s center. CMS Ex. 3. In response, Petitioner submitted a
plan of correction on June 13, 2008. Jd. A revisit survey of Petitioner’s center was
conducted on July 16, 2008 to verify Petitioner’s allegation of compliance. The survey
disclosed that Petitioner continued to be out of compliance with three of four conditions
cited during the April 22 survey and was not in compliance with an additional condition.”
By letter dated September 3, 2008, CMS notified Petitioner that its Medicare
participation would be terminated on September 26, 2008.7 CMS Ex. 7.

Petitioner timely requested a hearing before an administrative law judge (ALJ) by letter
dated November 3, 2008, challenging the findings and remedies resulting from the two
surveys of its center. The case was assigned to me on November 7, 2008 for a hearing,
related proceedings, and a decision. A prehearing conference was convened with the
parties on April 2, 2009, at which time this case was set for hearing in Las Vegas, Nevada
for June 2009. A prehearing order was issued on April 6, 2009, directing the parties to
file their prehearing exchanges and briefs.

The parties filed their prehearing exchanges, and, on June 8, 2009, CMS moved for
summary judgment and a stay to further proceedings pending resolution of the motion for
summary judgment.’ By order issued June 17, 2009, I stayed the hearing date and issued
a briefing schedule to the parties. The parties completed their briefing> and CMS’s
motion for summary judgment is now before me. For purposes of the record, I receive
CMS Exs. | through 45 and P. Exs. | through 11. Although I may cite to some of these

> The findings Petitioner challenges from the July 16, 2008 resurvey allege that Petitioner
continued to remain out of compliance with 42 C.F.R. §§ 416.41, 416.43, and 416.44. In
addition, Petitioner was also found to not be in compliance with an additional condition
outlined at 42 C.F.R. § 416.48 (Pharmaceutical services). CMS Ex. 7; CMS Ex. 2.

* CMS subsequently revised its September 3, 2008 letter by notice letter dated September
8, 2008, deleting a finding related to Petitioner’s loss of its business license. CMS Ex. 8.

+ On May 1, 2009, CMS filed its exchange, which included CMS Exs. 1-45. On May 18,
2009, Petitioner filed objections to CMS’s exhibits. On May 26, 2009, Petitioner filed its
witness list. On June 8, 2009, CMS filed its motion for summary judgment, and, on June
15, 2009, Petitioner filed its pre-hearing brief accompanied by P. Exs. 1-11.

* On July 17, 2009, Petitioner filed its opposition to CMS’s motion for summary
judgment and its own limited countermotion for summary judgment with one attachment
identified as the declaration of Petitioner’s owner and medical director, Osama Haikal,
M.D. (Dr. Haikal). CMS filed its reply on July 31, 2009, and Petitioner filed its reply on
August 20, 2009.
3

exhibits in this decision to describe undisputed material facts, I do not make findings as
to the exhibits’ evidentiary weight. In issuing summary judgment, I rely on the
undisputed material facts, and I make no evidentiary findings.

II. Applicable Law and Regulations

Title XVIII of the Social Security Act (Act) provides for payment of part, or all, of the
cost of covered services furnished to eligible individuals by qualified providers of
services and suppliers. Section 1832(a)(2)(F) of the Act authorizes Medicare Part B
coverage for services that an ASC furnished in connection with surgical procedures,
which the Secretary of Health and Human Services (Secretary) specifies, that meets
health, safety, and other standards and which the ASC has an agreement with the
Secretary to participate and accept payment as an ASC. The Secretary has issued
regulations at 42 C.F.R. Part 416, subpart C, which set forth Medicare conditions for an
ASC’s participation in Medicare by establishing general conditions for coverage at 42
CFR. §§ 416.40 through 416.52°

CMS can terminate an ASC’s enrollment in Medicare as a supplier, if CMS determines
that the ASC no longer meets the conditions for coverage as specified under 42 C.F.R.

§ 416.26. To effectuate a termination, CMS is only required to provide the ASC with
notice of at least 15 days before the effective date of termination. 42 C.F.R. § 416.35(b);
(b)(2).

An ASC is entitled to a hearing before an ALJ to contest the termination of its agreement.
The regulations pertaining to an ASC’s participation in Medicare incorporate by
reference the hearing procedures of the request for review provisions in 42 C.F.R. Part
498, subparts D and E, and provide for hearing by an ALJ and review by the
Departmental Appeals Board (Board). 42 C.F.R. § 416.35(b)(3).

III. Issues

The three issues before me are:

1. Whether summary judgment is appropriate;

2. Whether Petitioner failed to comply with one or more Medicare conditions for
coverage for ASCs; and, if so,

3. Whether the termination remedy that CMS imposed was reasonable.

° Subpart C of 42 C.F.R. Part 416 was amended effective May 18, 2009. 73 Fed. Reg.
68,502, 68,811 (Nov. 18, 2008). My citations are to the regulations that were in effect at
the time of the surveys in April and July 2008.
IV. Discussion

A. Summary judgment is appropriate in this case, because no disputed issues
of material fact exist.

An ALJ may decide a case on summary judgment, without an evidentiary hearing, when
either the case presents no genuine issue of material fact and the only questions that must
be decided involve application of law to the undisputed facts, or the moving party must
prevail as a matter of law even if all disputed facts are resolved in favor of the party
against whom the motion is made. Livingston Care Ctr. v. Dep't. of Health & Human
Servs., 388 F.3d 168, 173 (6th Cir. 2004).

The Board has long recognized the availability of summary judgment, and the Sixth
Circuit has recognized the Board’s interpretative rule. Crestview Parke Care Ctr. v.
Thompson, 373 F.3d 743, 750 (6th Cir. 2004). A party opposing summary judgment
must allege facts, which, if true, would refute the facts that the moving party relied on.
See, e.g., FED. R. CIV.P. 56(c); Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing
and Rehab. Ctr., DAB No. 1918 (2004). To defeat an adequately supported summary
judgment motion, the non-moving party may not rely on the denials in its pleadings or
briefs; rather, it must furnish evidence of a dispute concerning a material fact - a fact that,
if proven, would affect the outcome of the case under governing law. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986);

In deciding a summary judgment motion, an ALJ may not make credibility
leterminations or weigh conflicting evidence but, instead, must view the entire record in
the light most favorable to the non-moving party. Moreover, all reasonable inferences
must be drawn in that party’s favor. Innsbruck HealthCare Ctr., DAB No. 1948 (2004);
Madison Health Care, Inc., DAB No. 1927 (2004).

CMS has moved for summary judgment with respect to all cited deficiencies, asserting
that Petitioner failed to establish any genuine issue of material fact in dispute, and a
hearing in this matter is not necessary. As previously noted, CMS imposed the sanction
of termination of Petitioner’s Medicare agreement. Four deficiencies are alleged in the
appeal before me, and any one of the cited conditions for coverage deficiencies, if
proved, is sufficient to sustain CMS’s termination. Therefore, if there is no disputed
material fact and no genuine issue of material fact requiring an evidentiary hearing as to
even one of the conditions for coverage deficiencies, then summary judgment can be
entered as to that deficiency.

Petitioner argues that material facts are in dispute as to each of the alleged conditions for
coverage violations and that its center was actually in compliance with all participation
conditions at the time of the revisit survey. Petitioner bears the burden of showing that
material facts exist that are disputed, and, if Petitioner cannot show that there exists some
genuine issue for trial, then summary judgment is appropriate. Everett Rehab. & Med.
Ctr., DAB No. 1628 (1997).
5

I have carefully considered Petitioner’s responses to the two survey findings and its
arguments against summary judgment, and find that they do not raise issues of material
fact which would defeat summary judgment in favor of CMS. Based on the record before
me, arguments of the parties, and applicable law and regulations, I find that there are no
material issues of fact in dispute requiring an evidentiary hearing. Accordingly, for the
reasons set forth below, I find that this case involves only issues of law and that summary
judgment is appropriate.

B. Petitioner was not in compliance with all the conditions for coverage
requirement, as an ASC required for continued participation in the Medicare
program.

1. Petitioner was not in compliance with the requirement of
Governing Body and Management, as set forth at 42 C.F.R.
§ 416.41.

Section 416.41 of the regulation requires, in pertinent part, that:

The ASC must have a governing body, that assumes full legal responsibility
for determining, implementing, and monitoring policies governing the
ASC’s total operation and for ensuring that these policies are administered
so as to provide quality health care in a safe environment.

CMS maintains that the April survey findings show that Petitioner’s governing body was
not carrying out its responsibilities and, that upon a revisit to Petitioner’s center in July,
the surveyors found that Petitioner's governing body failed to implement the corrective
action plan that Petitioner submitted in response to findings from the initial April survey.
CMS Prehearing Brief at 4; CMS Ex. 1; CMS Ex. 2.

After the April survey, Petitioner filed a plan of correction indicating that the majority of
the deficiencies noted would be corrected by July 18, 2008 (CMS Ex. 1); however, the
completion date for the corrective action was subsequently changed when Petitioner filed
an amended plan of correction on June 27, 2009, stating that “completion dates for
correction for the Desert Inn Digestive Disease Center will be changed from 7-18-08 to
7-9-08.” Compare CMS Ex. 1 and CMS Ex. 41, at 4. Consequently, to confirm the that
Petitioner corrective action averred, a revisit survey was scheduled. The resurvey
concluded on July 16, 2008. On July 15, 2008, Petitioner’s medical director and owner,
Dr. Haikal, provided a letter to the surveyors, dated July 9, 2008, which stated that its
facility was not ready to be surveyed. CMS Ex. 37, at 23. Moreover, on July 16, 2008,
the last day of the resurvey, Dr. Haikal handed the surveyors another letter stating that the
peer review and quality improvement policies were not completed due to staff changes,
inspections, and vacations. CMS Ex. 37, at 21.

Thus, by its own admission, Petitioner had not implemented its plan of correction and,
consequently, its governing body clearly failed to fulfill its responsibility for
implementing and monitoring policies governing the center’s operation — a violation of
6

the requirements of 42 C.F.R. § 416.41. The letters that Dr. Haikal provided to the
surveyors support CMS’s prima facie case that Petitioner was not in compliance with all
of the conditions of coverage and, for purposes of my review, specifically, the condition
‘or coverage requirement at 42 C.F.R. § 416.41. Although Petitioner consistently argues
that it does have a governing body, Petitioner’s failure to come into compliance accrues
to the governing body, which is responsible to ensure Petitioner is administered in a
manner that it can provide quality health care in a safe environment. Moreover,
Petitioner’s argument is unavailing, since CMS did not cite Petitioner for not having a
governing body. Rather, Petitioner was cited for its governing body’s failure to ensure
that the center met the conditions for coverage and that the plan of correction was fully
implemented by July 9, 2008, the date Petitioner noted. CMS Ex. 41, at 4. The role of
Petitioner’s governing body and management in providing oversight to the center’s
operations to ensure that quality healthcare services were provided in a safe environment
was vital, particularly in ensuring that the center had appropriate systems in place and
sufficient resources, including policies in place and qualified personnel to carry out those
policies. The failure of an ASC’s governing body to assume and act on its responsibilities
as outlined in this condition limits its ability to ensure that its center furnishes adequate
care to its patients.

2. Petitioner was not in compliance with the requirement of Evaluation
of Quality as 42 C.F.R. § 416.43 sets forth.

Section 416.41 of the regulation requires:

The ASC, with the active participation of the medical staff, must conduct
an ongoing, comprehensive self-assessment of the quality of care provided,
including medical necessity of procedures performed and appropriateness
of care, and use findings, when appropriate, in the revision of center
policies and consideration of clinical privileges.

The regulation requires Petitioner to conduct ongoing, comprehensive self-assessments of
the quality of care it provided. Petitioner was found to not be in compliance with this
condition during the April 2008 survey. During the July 16, 2008 resurvey, the surveyors
found that Petitioner’s quality improvement programs remained incomplete, and,
consequently, Petitioner was cited for violating 42 C.F.R. § 416.43.

Petitioner has not disputed that the self-assessments were not completed by July 9, 2008,
as outlined in Petitioner’s June 27, 2008 amended plan of correction. CMS Ex. 41, at 4.
Rather, Petitioner asserts that the allotted time to complete the correction was
unreasonable and that its departing nurse manager wrote the June 27 amended plan of
correction when the center’s medical director, Dr. Haikal, was on vacation. Petitioner
avers that Dr. Haikal had neither knowledge of nor consented to the amended plan of
correction. However, Petitioner does not explain why it believed the 85 days it was
afforded between the April 22 survey and the July 16, 2008 resurvey, and the 44 days
between Petitioner’s first notice of June 2, 2008 and the July 16 resurvey were not
sufficient, or reasonable, for Petitioner to correct its deficiencies. To overcome an
7

adequately supported motion for summary judgment, Petitioner may not rely on denials
in its pleadings or brief. Instead, Petitioner must furnish evidence of a dispute concerning
a material fact. Petitioner has not met its burden here. Petitioner does not maintain that it
achieved substantial compliance by July 9, 2008, nor does Petitioner raise before me any
material facts as to the achievement of substantial compliance in issue.

3. Petitioner has not raised any material issues of fact to dispute
CMS’s assertions that Petitioner’s failures had a potential to
result in harm to patients.

CMS maintains that Petitioner was cited for condition-level deficiencies, which include
deficiencies that have the potential to result in harm to patients. CMS Reply at 5, 6,
(citing Nat’! Hosp. for Kids, DAB No. 1600 at 9, 11 (1997)). Petitioner states that CMS
has failed to explain how the deficiencies actually put any patient at risk. P. Opposition
Brief at 10. However, it is well-established that CMS does not have to prove actual
harm; rather, CMS need only show the potential for harm. 42 C.F.R. § 488.24(b); see
Nat'l Hosp., DAB No. 1600, at 9 (holding potential for harm sufficient to find that
provider’s deficiencies are of such character as to limit its “capacity to [furnish] adequate
care” or to “adversely affect the health and safety of patients” under 42 C.F.R. § 488.24).
The failure of an ASC’s governing body to assume and act on its responsibilities as
established in this case limits its ability to ensure that its center furnishes adequate care to
its patients. The failure to address cited deficiencies and correct them to provide
adequate care for patients presents the potential for uncorrected deficiencies that result in
harm to patients. Petitioner has not overcome CMS’s assertion that Petitioner’s failures
had a potential placing its patients at harm. I find that relative to the potential for harm to
patients, Petitioner has not advanced any genuine issues of material fact in dispute. If
the alleged facts as to why Petitioner was not in compliance with the two conditions of
coverage identified above are viewed in a light most favorable to Petitioner, as a matter
of law, Petitioner would not prevail.

Accordingly, CMS has raised the issue of Petitioner’s failure to meet the conditions of
coverage, as 42 C.F.R. §§ 416.41 and 416.43 outlines, during the April survey and at the
July 16, 2008 resurvey. Even weighting the facts in a light most favorable to Petitioner,
Petitioner has not raised any material fact of dispute as to it being in compliance with the
two conditions by the July resurvey. Therefore, I find that, as a matter of law, Petitioner
cannot prevail on these issues. Having tendered an adequately supported motion for
summary judgment, which Petitioner has not been successful in overcoming, I grant
CMS’s motion.

In the interest of judicial economy, I do not address, and therefore make no findings or
conclusions regarding, Petitioner’s alleged violation of 42 C.F.R. §§ 416.44 and 416.48.
The two violations already discussed provide a sufficient basis for the termination
remedy imposed. Beechwood Sanitarium, DAB No. 1824, at 22 (2002); Alexandria
Place, DAB No. 2245, at 27 n.9 (2009); Community Skilled Nursing Ctr., DAB No. 1987,
at 5 (2005) (holding ““ALJs are not required to make findings of fact and conclusions of
law on deficiencies that are not necessary to support the [remedy] imposed”). In
8

reviewing the record in a light most favorable to Petitioner, even if Petitioner proffered
evidentiary and testimonial evidence on facts for the other two conditions it was found
not to be in compliance with, and, even if those facts were proven, this would not make a
substantive difference in the results of this case as Petitioner’s violation of 42 C.F.R. §§
416.41 and 416.43 provide a sufficient basis for CMS to terminate its Medicare
participation agreement.

V. The Termination Remedy That CMS Imposed Against Petitioner Was
Reasonable.

A. CMS is authorized to impose the sanction of termination.

CMS established through the findings of the state surveys on April 22 and July 16, 2008
that Petitioner did not meet all the conditions for coverage, as required of an ASC to
continue its participation in the Medicare program. Petitioner was provided with
opportunity to remedy its non-compliance to avoid termination; however, it was
unsuccessful in doing so. CMS determined that Petitioner’s capacity to furnish adequate
care to its patients was substantially limited by the governing body’s failure to provide
oversight to the center and Petitioner’s failure to ensure its quality improvement and peer
review programs were operating and current. As a result, termination of Petitioner’s
provider agreement was effectuated on September 26, 2008.

Nothing in the regulations provides me authority to review CMS’s exercise of its
discretionary authority. As noted, the applicable regulation makes it clear that the
existence of a violation of even one condition for coverage establishes a rational basis for
CMS to impose the remedy of termination against Petitioner. Petitioner has made no
argument that would lead to a different result. Thus, as a matter of law, CMS is
authorized to impose the sanction of termination.

B. The subsidiary arguments Petitioner raised are unavailing to mitigate the
sanction imposed.

During the course of these proceedings, Petitioner raised several subsidiary arguments,
which I do not weigh but which I must address.

First, Petitioner argues that CMS may not rely on the results from the April survey
findings as a basis to terminate Petitioner’s participation in Medicare and that it has a
statutory right to correct the deficiencies. P. Opposition Brief at 8. Petitioner’s argument
does not raise any issue of material fact. As a matter of law, CMS may, but is not
required to, provide an ASC the opportunity to correct its non-compliance with a
condition of coverage before terminating it. See Community Home Health, DAB No.
2134, at 14 (2007) (citing Excelsior Health Care Srvs., Inc., DAB No. 1529, at 6-7
(1995)). In the case before me, Petitioner was afforded an opportunity to submit an
acceptable plan of correction. The June 2, 2008 notice advised Petitioner that, if upon
resurvey it remained out of compliance with any condition for coverage, that the state
survey agency would recommend to CMS that its Medicare participation agreement be
9

terminated. CMS Ex. 3. Petitioner was granted a reasonable amount of time to correct
the deficiencies. Specifically, 85 days had lapsed between the April 22 survey and the
July 16, 2008 resurvey, and 44 days had lapsed between Petitioner’s first notice of June
2, 2008 and the July 16 resurvey. The purpose of the revisit survey was to confirm
Petitioner’s plan of correction and ensure that the deficiencies were, in fact, corrected.
CMS does not have the same assurance based solely on a representation by a supplier that
it has corrected the identified deficiencies. However, the surveyors found that not only
did Petitioner not implement the plan of correction as submitted, but that additional
deficiencies were noted under the same previously cited conditions. Petitioner does not
dispute these facts.

Second, Petitioner’s lengthy analysis of standard level deficiencies versus condition level
deficiencies is irrelevant. The point is that deficiencies were found in the April survey of
Petitioner’s center, and Petitioner was afforded opportunity to correct the deficiencies.
Petitioner submitted a plan of correction, and CMS returned to resurvey; however, it was
determined that Petitioner continued to remain not in compliance with the condition of
coverage at 42 C.F.R. § 416.41. Petitioner does not maintain that it achieved substantial
compliance, nor does Petitioner place any material facts as to the achievement of
substantial compliance in issue. Therefore, Petitioner cannot prevail as a matter of law.

Third, Petitioner states that it engaged a company, Healthsights, to perform an
independent review of its facility in response to the deficiencies noted during the surveys
at issue before me. Healthsights’ report is dated October 30, 2008, and the review
occurred after the July 16, 2008 survey. The report is irrelevant and does not raise any
genuine material issue of fact as to whether Petitioner was in substantial compliance with
all conditions of coverage during both the April and July 2008 surveys. P. Ex. 4, at 1.

VI. Conclusion

For the foregoing reasons, I grant summary judgment in favor of CMS and against
Petitioner. In doing so, I sustain CMS’s imposition of its termination sanction against
Petitioner.

/s/
Alfonso J. Montafio
Administrative Law Judge

